DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, lines 4-5 of the claim refers to the lateral distance from the lateral center of the crotch portion “to the edge”. 
The scope of the claim is unclear because “the edge” as not been clarified. Claim 2 is dependent on claim 1 which refers to the edge of the front waist portion on the second side, but there is also an edge of the front waist portion on the first side. Therefore, it is unclear what the scope of this claim is.
Correction and/or clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008104874.
With respect to claim 1, JP 2008104874 (hereinafter ‘874) discloses an absorbent article (10) having a longitudinal direction, a lateral direction, and a front-back direction as shown in figure 2.
 The absorbent article comprises front and back waist portions with first and second end portions (see annotated figure 2 below) and a crotch portion (figure 2) between the front and back waist portion where the front and back waist portions each includes an elastic region (12C) extending along the lateral direction or each portion as shown in figure 2.
‘874 discloses that the first end portion of the back waist portion is directly and undetachably joined [0060] to the first end portion of the front waist portion to define a first joining portion (12A), and that the second end portion of the back waist portion is joined to a fastening member (90,91) to define a second joining portion, and is not joined to the second end portion of the front waist region as shown in figure 2.
Further, the fastening member has a fastening portion (92) configured to be fastened to the front waist portion when the article is worn as shown in figure 1.
The difference between ‘874 and claim 1 is the explicit recitation that a lateral distance of the front waist portion from a lateral center of the crotch portion to an edge 
While ‘874 may be silent to the specific dimensions of the length of the corresponding elements with respect to the lateral center of the crotch portion as claimed, one of ordinary skill in the art at the time the invention was made could reasonably presume that the article of ‘874 would meet the limitations as claimed because the back waist region of ‘874 includes additional elements (90,91,92) which are not found in the front waist region which would provide a front waist region measured from a lateral center to another side to be smaller than the same lateral distance as measured in the back waist region as supported by annotated figure 2 below.
[AltContent: textbox (crotch portion)][AltContent: arrow][AltContent: textbox (second end portion)][AltContent: textbox (back waist portion)][AltContent: arrow][AltContent: textbox (first end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first end portion)][AltContent: textbox (second end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (front waist portion)][AltContent: arrow]
    PNG
    media_image1.png
    1067
    880
    media_image1.png
    Greyscale




As to claim 3, ‘874 discloses an absorbent article wherein the elastic region of the back waist portion (12C) is arranged in the second end portion of the back waist portion (see annotated figure 2 above), and 
while the fastening portion is fastened to the front waist portion so that an end of the fastening portion on a side closer to the second joining portion is positioned in the lateral direction on an end of the crotch portion opposite to the first joining portion (12A) (see annotated figure 1 below),
 the elastic region arranged in the second end portion of the back waist portion is located on a non-skin side (see annotated figure 1) of the second end portion of the front waist portion, and  
the elastic region arranged in the second end portion of the back waist portion has a stacking part in which the elastic region is stacked on the second end portion of the front waist portion as shown in annotated figure 1 below. 

[AltContent: textbox (elastic region)][AltContent: textbox (second joining portion)][AltContent: arrow][AltContent: ][AltContent: textbox (stacking portion)][AltContent: arrow][AltContent: oval][AltContent: textbox (non-skin side)][AltContent: arrow]
    PNG
    media_image2.png
    636
    554
    media_image2.png
    Greyscale

With reference to claim 4, ‘874 discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between ‘874 and claim 4 is the explicit recitation that the second end portion of the front waist portion does not have stretchability.

Regarding claim 5, ‘874 discloses an absorbent article wherein while the fastening portion being fastened to the front waist portion so that the end of the fastening portion on the side closer to the second joining portion is positioned in the lateral direction on the end of the crotch portion opposite to the first joining portion (see the rejection of claim 3 and figure 1), a longitudinal length, in the longitudinal direction, of the elastic region arranged in the second end portion of the back waist portion is larger than a longitudinal length, in the longitudinal direction, of the second end portion of the front waist portion as shown in figure 1 above where the elastic region of the back waist portion is longer than the front waist portion.
As to claim 6, ‘874 discloses an absorbent article wherein while the fastening portion is fastened to the front waist portion so that an end of the fastening portion on a side closer to the second joining portion is positioned in the lateral direction on an end of the crotch portion opposite to the first joining portion (see the rejection of claim 3 and figure 1), the second joining portion is located on a front side relative to the first joining portion as shown in figure 1 where both joining portions are located on a front side being laterally relative to each other.
With reference to claim 7, ‘874 discloses the invention substantially as claimed as set forth in the rejection of claim 1.

The difference between ‘874 and claim 7 is the explicit recitation that a rigidity of the second joining portion is larger than a rigidity of the front waist portion. 
While ‘874 may be silent to the rigidity of the components, one of ordinary skill in the art at the time the invention was made could reasonably expect the rigidity of the second joining portion to be larger than the rigidity of the front waist region because the second joining portion includes additional layer and/or components (90,91,92) along with the elastic region(s) of the back waist region which are not present in the front waist portion as shown in figures 1-2. It is noted that target tape (93) is optional as set forth in [0047].    
With reference to claim 8, ‘874 discloses an absorbent article wherein a number of components stacked in the second joining portion (topsheet, backsheet, elastic, layer 92, layer 93, layer 94) is larger than a number of components stacked (0) in the front waist portion as shown in figures 1-2.
With reference to claim 9, ‘874 discloses an absorbent article wherein the second end portion of the back waist portion is directly joined to the fastening member (90,91,92) to the define the second joining portion, and is not directly joined to the second end portion of the front waist region as shown in figures 1 and 2.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008104874 and further in view of Ando et al. (US 5,370,634),
With reference to claim 2, ‘874 discloses the invention substantially as claimed as set forth in the rejection of claim 1.

Ando et al. (hereinafter “Ando) teaches an analogous diaper including portions that have a welded connection (15D) and portions that have a refastenable connection 16,18). Ando also teaches that the length of the fastener (16) is shorter than flap (15E) as set forth in col. 8, lines 27-30.
Ando discloses that at least a portion (15D) of the lateral distance of the front waist portion from the lateral center of the crotch portion to the other-side end of the front waist portion is between 2 to 100 mm (col. 8, lines 15-17) and that the flap (15E) is preferably between 25 to 50 mm (col. 8, lines 47-48) while the fastening member (16) is less than that (col. 8, lines 27-30). Therefore, the motivation to provide a fastening member with a lateral length of less than 25mm while providing at least a portion of the claimed waist lateral distance greater than 25 mm has already been provided by the teachings of Ando.
It also stands to reason that if the article meets the parameters in an unstretched condition, that the article will continue to meet the parameters as claimed in a stretched condition as the stretching of the article will not alter the actual lateral sizes of the elements.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide ‘874 with a larger lateral distance of the front waist portion from the lateral center of the crotch portion to at least one edge of the front waist .  

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.